Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00564-CV

                                               Kay Stein

                                                   v.

                                      Gerarda Elizabeth Duenas

           NO. 375064 IN THE COUNTY COURT AT LAW NO 10 OF BEXAR COUNTY



  TYPE OF FEE              CHARGES             PAID/DUE               STATUS                 PAID BY
SUPP CLK RECORD              $0.00            08/10/2015             UNKNOWN                   UNK
     MT FEE                  $10.00           01/12/2015               E-PAID                  APE
     MT FEE                  $10.00           12/09/2014               E-PAID                  APE
     MT FEE                  $10.00           10/14/2014               E-PAID                  ANT
     MT FEE                  $10.00           09/08/2014               E-PAID                  ANT
  RPT RECORD               $1,491.17          07/21/2014                PAID                   ANT
   TRANSFER                  $20.00           06/24/2014             TRANSFER                  ANT
   TRANSFER                  $50.00           06/24/2014             TRANSFER                  ANT
   TRANSFER                 $100.00           06/24/2014             TRANSFER                  ANT
   TRANSFER                  $25.00           06/24/2014             TRANSFER                  ANT
  CLK RECORD                $393.00           06/08/2014                PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $2,119.17.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this October 23, 2015.